Citation Nr: 1434057	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-10 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969, from January 1970 to November 1972, and from October 1973 to October 1987.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2009 rating decisions issued on behalf of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).


REMAND

The Veteran claims he has chronic low back and skin disorders as a result of his military service.  He was treated in the military for low back pain and various skin rashes, and he indicates these symptoms continued after service.  He further believes his skin disorder is related to Agent Orange exposure while stationed in Vietnam.

During the pendency of this appeal, the Veteran notified VA he was awarded Social Security Administration (SSA) disability benefits.  The record contains an award letter from SSA dated March 2010 indicating the Veteran became disabled in February 2008.  The RO must make efforts to obtain any and all records from SSA used in connection with this grant. 

The Veteran was afforded a VA examination in December 2013 where the examiner diagnosed degenerative disc disease of the lumbar spine and various skin disorders, to include melanocytic nervus, xerosis, and actinic keratosis.  The examiner did not find any of these disorders were related to his military service.  With regard to the low back disorder, while the examiner noted the Veteran's in-service treatment, the examiner found the degenerative disc disease diagnosed over a decade after service was a separate disorder.  However, there is no indication that the examiner considered the Veteran's contentions of continued symptoms since service.  With regard to the skin disorders the examiner opined that these skin disorders were related to "aging and also sun exposure."  The examiner continued, "these types of disorders are specifically correlated to childhood sun exposures with some contribution of genetics as well."  This raises the ambiguity, however, as to whether any skin disorder is due to any degree to the in-service sun exposure in light of the circumstances of his service, and his in-service skin treatment.

The Veteran submitted a statement in December 2013 that he had no further information to provide and would not pursue any further appeals.  Rather, he indicated he would be satisfied with any decision rendered.  From the statement, the Veteran did not withdraw his current appeals, but the RO should take this opportunity to clarify whether the Veteran intended on withdrawing the current appeals. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to clarify whether he wishes to continue his appeal in light of his December 2013 letter and, if so, afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, unless he withdraws the appeal, the RO contact the SSA and obtain all records associated with his grant of SSA disability benefits.  All attempts to secure this evidence must be documented in the claims file by the RO.  The SSA must provide a negative response if records are unavailable.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific record the RO is unable to obtain; (b) briefly explain the efforts the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After associating all outstanding records with the evidence of record, the December 2013 VA examiner must provide an addendum opinion, or if not available, an appropriate VA examiner must provide the opinion.  The examiner must state whether any previously or currently diagnosed low back disorder or skin disorder is related to his military service in light of in-service treatment, in-service sun exposure, in-service herbicide exposure, and his described continuous symptoms since service.  

The examiner must review the claims file and all electronic records, and must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that are reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished and reported in detail.  The examiner must identify all low back and skin disorders found on examination. Following the examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must clarify the opinion as to whether any currently or previously diagnosed low back and/or skin disorder, to any degree, is related to military service.  

With regard to any previously or currently diagnosed skin disorder, the examiner must consider and specifically address in-service skin treatment, post-service treatment, in-service exposure to herbicides and sun, and the Veteran's statements.  The examiner must provide an opinion as to whether the in-service sun exposure caused or aggravated a currently or previously diagnosed skin disorder, to any degree.  

With regard to any previously or currently diagnosed back disorder, the examiner must consider and specifically address in-service skin treatment, post-service treatment, in-service exposure to herbicides and sun, and the Veteran's statements of continuous symptoms of back pain since service.  

The examiner must provide a complete rationale for all opinions expressed. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would be speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. The report must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO must review the medical opinions to ensure that they are in complete compliance with the directives of this remand. If any report is deficient in any manner, the RO must implement corrective procedures at once.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated. If any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

